ACCEPTED
                                                                                                    05-15-01430-CV
                                                                                         FIFTH COURT OF APPEALS
                                                                                                    DALLAS, TEXAS
                                                                                               12/2/2015 2:12:35 PM
                                                                                                         LISA MATZ
                                                                                                             CLERK


                                  CUTLER # SMITH, P.C.
                                      ATTORNEYS AT LAW
                                          Park Central 7                       FILED IN
                                   12750 Merit Drive, Suite 1450        5th COURT OF APPEALS
                                                                            DALLAS, TEXAS
                                       Dallas, Texas 75251
DARRELL W. SMITH
                                          (214) 219-0800                12/2/2015 2:12:35 PM 219-0854
                                                                                    FAX: (214)
darrell@cutler-smith.com
                                                                              LISA MATZ
                                                                                Clerk

                                        December 2, 2015


Via E-file
Clerk of the Court
Attn: Monica Hauser
Fifth court of Appeals
600 Commerce Street, Suite 200
Dallas, Texas 75202


        Re:     Case No. 05-15-01430-CV; Trial Court Case No. DC-14-07676

Dear Clerk,

       Per my telephone conversation with Monica Hauser this morning, I am filing this letter
along with the attached letter to the trial court clerk and the receipt for our firm’s payment for
the clerk’s record to be filed with the Fifth Court of Appeals.

      Thank you for your attention to this matter. If you have questions or need anything else
from us, please contact our office.



                                                 Sincerely,
                                                 Leslie D. Parks
                                                 Legal Assistant
                                   CUTLER # SMITH, P.C.
                                       ATTORNEYS AT LAW
                                           Park Central 7
                                    12750 Merit Drive, Suite 1450
                                        Dallas, Texas 75251
DARRELL W. SMITH                                                                   FAX: (214) 219-0854
                                           (214) 219-0800
darrell@cutler-smith.com



                                          December 2, 2015


Via Hand Delivery
Felicia Pitre
District Clerk
Lead Clerk, Transcript Dept.
George L. Allen, Sr. Courts Building
600 Commerce Street, Suite 101
Dallas, Texas 75202-4604

        Re:     Cause No. DC-14-07676; BBL Builders, LP v. Elite Framing, et al.

Dear Clerk,

      Enclosed is our firm’s check in the amount of Nine Hundred Forty Two Dollars ($942.00),
for payment of Clerk’s Record to the Fifth Court of Appeals, Dallas, Texas, on behalf of
Defendant, Appellant, Elite Framing. Please forward the record to the Appeals Court
expeditiously.

      Thank you for your attention to this matter. If you have questions or need anything else
from us, please contact our office.

                                                  Sincerely,
                                                  Leslie D. Parks
                                                  Legal Assistant



enclosure
                                               OFFICIAL RECEIPT
                            DALLAS COUNTY OFFICIAL RECEIPT FELICIA PITRE, DISTRICT CLERK

Payor                                                                                                               Receipt No.
CUTLER SMITH PC                                                                                           70693-2015-DCLK
                                                                                                                Transaction Date
                                                                                                                     12/2/2015
I Description                                                                                                     Amount Paid     I
 ELITE FRAMING
           DC-14-07676
           BBL BUILDERS, L.P. vs. ELITE FRAMING et al
                               TRANSCRIPT FEE                                                                            942.00
                               SUBTOTAL                                                                                  942.00
                               Remaining Balance Due: $0.00


                                                                              PAYMENTTOTAL              . _ _ I_ _ _ _9_42_._oo__.I
                                                                        CHECK (Ref #13646) Tendered                      942.00
                                                                                       Total Tendered                    942.00
                                                                                              Change                       0.00
                              12102/2015                Cashier                           Audit
                              12:49 PM                  Station DC103                 58256805
                                               OFFICIAL RECEIPT